  Case 3:20-cv-00678-HEH Document 12 Filed 10/02/20 Page 1 of 2 PageID# 92




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


 SKILLETS, LLC d/b/a SKILLETS
 RESTAURANT, individually and on behalf
 of all others similarly situated,

                        Plaintiff,
                                                        Civil Action No. 3:20-cv-678-HEH
        v.

 COLONY INSURANCE COMPANY,

                        Defendant.


               COLONY INSURANCE COMPANY’S MOTION TO DISMISS

       Defendant Colony Insurance Company, by and through undersigned counsel, and pursuant

to Fed. R. Civ. P. 12(b)(6), moves to dismiss Plaintiff’s Original Class Action Complaint for failure

to state a claim upon which relief can be granted.

       As grounds for its Motion, Defendant Colony Insurance Company respectfully refers the

Court to the Memorandum In Support of Motion To Dismiss and proposed Order accompanying

this Motion.

DATED: October 2, 2020

                                                              STEWART | SMITH

                                                      By:     /s/ Gary W. Berdeen
                                                              Gary W. Berdeen, Esq.
                                                              Virginia Bar ID: 46659
                                                              One Park West Circle, Suite 306-D
                                                              Midlothian, VA 23114
                                                              P: (804) 533-1718
                                                              F: (484) 534-9470
                                                              E: gberdeen@stewartsmithlaw.com
Case 3:20-cv-00678-HEH Document 12 Filed 10/02/20 Page 2 of 2 PageID# 93




                                            William Stewart
                                            STEWART SMITH
                                            300 Four Falls Corporate Center,
                                            Ste. 670
                                            300 Conshohocken State Rd.
                                            West Conshohocken, PA 19428
                                            (484) 534-8300
                                            (484) 534-9470 FAX
                                            WStewart@stewartsmithlaw.com
                                            Pro Hac Vice Admission


                                            Attorneys for Colony Insurance
                                            Company
